 FAULHABERCOMPANY561the circumstances, as the proposed unit does not include other em-ployees of the Employer who are currently unrepresented, we find thatit is inappropriate, and we shall dismiss the petition herein.[The Board dismissed the petition].Faulhaber CompanyandInternational Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Teamsters Local No. 20.Case No. 8-CA-1960.November 3,1960DECISION AND ORDEROn June 22,1960, Trial Examiner Leo F. Lightner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices as alleged in the complaint, and recommended that these par-ticular allegations be dismissed.Thereafter, the General Counsel andthe Respondent filed exceptions to the Intermediate Report and sup-porting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National Labor1Respondent does not question the Trial Examiner's finding that it violated Section8(a)(1) of-the Act, but urges only that because this finding was based on a single act ofsurveillance no order should issue.We disagree.Surveillance of a group of employeesby taking motion pictures is not such conduct which is so limited or insignificant in itseffect that it can be regarded as of an isolated nature.Respondent's reliance :here uponAcro Division,Robertshaw-Fulton Controls Company,127 NLRB 64, is misplaced.In thatcase,no exceptions were filed to the Trial Examiner's Intermediate Report and Recom-mended Order, and the Board merely adoptedpro formathe Trial Examiner's recommenda-tion that no remedial order issue.129 NLRB No.,68.586439-61-vol. 12 9-3 7 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board hereby orders that the Respondent, Faulhaber Com-pany, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Photographing its employees while they are engaged in unionactivity.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of their rights of self-organization,to form labor organizations, to join or assist International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Teamsters Local No. 20, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3) ofthe Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant at Monroeville, Ohio, copies of the noticeattached hereto marked "Appendix." 2Copies of said notice, to befurnished by the Regional Director for the Eighth Region, shall, afterbeing duly signed by the Respondent's representative, be posted imme-diately upon receipt thereof, and be maintained by it for 60 daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted, and including each of Respond-ent's bulletin boards.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or covered,by any other material.(b)Notify the Regional Director for the Eighth Region, in writ-ing, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges violations of the Act not found herein.2 rn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order,"APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that: FAULHABERCOMPANY563WE WILL NOT discourage membership in International Brother-hood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Teamsters Local No. 20, by photographing employeeswhile engaged in union activities.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right of self-organization, to form labor organizations, to join or assist Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Teamsters Local No. 20, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or mutual aid or pro-tection, or to refrain from any and all such activities, except tothe extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act, as.modified by the Labor-Management Reporting and Disclosure;Act of 1959.FAULHABER COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the datehereof,and mustnot be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThisproceeding was heardbefore the duly designated Trial Examiner in Norwalk,Ohio, on January5, 1960, on complaint of the General Counsel and answerof Faul-haber Company,hereincalledthe Respondent.The issues litigated are whether theRespondent violated Section 8(a)(1) and Section 2(6) and(7) of the Labor Man-agement RelationsAct, 1947, asamended.The partiespresentedoral argumentand briefs filed bythe GeneralCounsel andRespondent have been carefully con-sidered.Uponthe entire record,'and from my observation of the witnesses,I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is an Ohio corporation, maintaining its principal offices and plant atMonroeville,Ohio,engaging in the manufacture,sale, and distribution of bicycle andvelocipede accessories and cooler chests.Respondent annually sells, delivers, andtransports in interstate commerce to Statesof the UnitedStates other than the State ofOhio, finishedproducts in excess of the valueof $50,000, fromitsMonroeville, Ohio,plant.I find that Respondent is engaged in commerce within the meaning ofthe Act.i Respondent's motion to correct the transcript is granted,i.e , page 54,line 8, the word"alignments"is stricken and the words"of liners" inserted;page 82, line 12,the word"liner" is substituted for the words"line or" ; page 128, line 20,the word "statement" Isinserted after the word "alleged" ;page130, line 20, the word"not" Is inserted after theword "did." 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America, Teamsters Local No. 20, herein called the Union,is a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and sequence of eventsThe primary issue to be resolved is whether the Respondent violated Section 8(a)(1) by threatsand surveillance as alleged in the complaint.Respondent,by answer,denied these allegations.Respondent's pi.ncipal line of business is the manufacture of saddles for bicyclesand tricycles.In March 1959, they began producing coolers for Hamilton-ScotchCorporation.The production of coolers,and the liners contained in the coolers, wasa single contract which was discontinued or substantially discontinued at the time ofthe hearing.During the period of time with which we are here concerned, June and July 1959,Respondent had approximately 300 employees in 5 departments,and had 3 shifts.There were two superintendents and five department foremen.Roland Faulhaber isand was executive vice president and general manager of Respondent.Respondent was first advised of the efforts of the Charging Party to engage in or-ganizational activities at the Respondent's plant about June 11, 1959.On that datethe Charging Party requested the chief of police and the mayor of Monroeville, Ohio,to grant permission for the distribution of handbills at Respondent's plant.Thereason this request was essential is obscure and unimportant herein.Roland Faul-haber acknowledged that he was advised of the Union's request by the mayor ofMonroeville about June 11.Therehad been no previous organizational effort atRespondent's plant.B. Alleged threatsThe complaint alleges that Robert Tupps, from on or about June 1, 1959, to date,and Howard L. Landoll from on or about July 1, 1959, to date, threatened employeeswith loss of employment,shut down of the plant, removal of the plant, and otherreprisals because of their union activities, etc.It is undisputed that Robert Tupps and Howard L.Landoll were supervisors,withinthe meaning of the Act, in June and July 1959. Robert Tupps was employed byRespondent on March 5, 1959, as a quality control man, promoted to night superin-tendent on April 1, then promoted to day superintendent commencing the third week inApril 1959, working from 7 a in. until 3:30 p.m.However, during a portion of July1959, he worked from 6 a m. until 6 p.m. being relieved by Howard L. Landoll, thenight superintendent.Tupps acknowledged that he would stay until relieved byLandoll, sometimes involving a half hour or 45 minutes, and there were times whenhe would be in the plant as late as 9 or 10 p.m.Larry Holbrook was employed by the Respondent from March until July 1959,being at that time 17 years of age.He worked on the day shift.Holbrook testifiedthat he was working with another boy, identified as Ed Dialo, also not 18 years of age,on a Saturday about June 15 (June 15, 1959, was a Monday) when they had a conver-sation with Robert Tupps.They advised him that they wanted to work on Sundayand he advised them that they could not work on Sunday because they were tooyoung.According to Holbrook, Dialo said, "Well, that is why we need the Union,"and Tupps replied, "Well, if you got a Union in, it would mean my job and everybodyelse's."Tupps testified that the only time he discussed the Union with Larry Holbrook wasat the time of the discharge of the latter.Tupps credibly testified that Larry Holbrookwas laid off due to a violation of company policy. Tupps found that someone elsehad punched in Holbrook's timecard at 7 o'clock, starting time, and that Holbrookdid not show up for work.Whether this was a single incident,or several,is not clear.Tupps further related that Holbrook, at the time of discharge, told him there was acertain boy back in the cooler assembly area who was the boy that was instigating theunion activity on the cooler assembly lineTupps stated this was the only conversa-tion he had with Holbrook in which the Union was mentioned. Tupps could notrecall any conversation with Holbrook relative to working on Sundays or any specificSunday, and specifically denied stating that if the Union got in it would mean "all ofour jobs."Dialo was not called as a witness.LarryHolbrook was not recalled,hence did notdeny the testimony of Tupps.Under these circumstances, and with particular refer- FAULHABER COMPANY565ence to the demeanor of these two witnesses, I credit the testimony of Tupps.Ac-cordingly, I find Tupps did not make the statement Larry Holbrook attributed to him.Calvin Holbrook was employed by the Respondent from March 5 until July 24,1959.He testified that he worked on the day shift the first 2 months and then themidnight shift, 10 p.m. to 7 a.m.He related a conversation with Tupps about 10 daysbefore he was laid off. The conversation allegedly occurred in the punch press depart-ment where the liners (inserts in the coolers) were made.He set the time of theconversation as about 7:30 p.m., lunchtime for the second shift which started at3:30 p.m.Others present were identified as Robert Pfieffer (or Phiffer), FarmerDuff, and Alfred Duff. The machinery was shut off and the boys were wiping andwashing their hands for lunch when Tupps came through from the paintroom andstopped and talked to them.Tupps first advised them that they were not getting asmuch production as they should, due to some troubles, and the conversation aroseabout the cost of the liners, the cost of the cooler that they were building. "Then oneof the fellows, I'm not sure which one it was, mentioned something about a union,and he (Tupps) says, `If the Union gets in, we will all be out of a job, including me,and Mr. Faulhaber says he will move the plant to Tennessee.' "Holbrook was cer-tain that the first mention of the Union was initiated by one of the employees.Hol-brook quoted the employee as asking, "Do you think we will get a Union?" thusprovoking the alleged reply.Holbrook was not certain if anyone said anything afterthat as "we were washing up and I didn't particularly listen to every word of the con-versation-I think I walked away to get some thinner to put on-my hands to wipethat off-if there was more said, I didn't hear it."Alfred Duff was employed by the Respondent as a press operator on the secondshift.He was hired March 6, 1959, and furloughed on July 23, 1959. Duff relatedthat about 3 or 4 days before his layoff, "after we had our supper," about 9 p.m., threeemployees were putting liner bodies together (Duff, Holbrook, and Pfieffer) whenTupps walked up and started talking to them.Tupps is quoted as starting the con-versation by saying, "Duff, do you know if this Union was to go in here, we would bewalking the streets.You wouldn't have a job, I wouldn't have a job, none of uswould have a job." Tupps is quoted as saying "We are running these coolers socheap that we couldn't pay it.We are running these coolers for a $185 a thousand."Duff acknowledged that they ate supper about 8 p.m. on that shift.Duff was certainthat the remark by Tupps with reference to the cost of the assembly did not come upuntil after Tupps' remarks about the Union.He was also certain that Tupps justwalked up and began talking to them without anyone in the group asking any ques-tions, he could not recall anyone in the group saying anything.Robert Tupps denied making a statement to Calvin Holbrook at the time specifiedto the effect that, if the Union was successful in organizing the plant, the plant wouldeither shut down or move.He also denied ever being told by Mr. Faulhaber that iftheUnion was successful, he would move the plant or close it down.He deniedtellingCalvin Holbrook that Mr. Faulhaber had made such a statement.Tuppsdenied telling Alfred Duff that if the Union were successful all of them would beout of a job.He also denied ever discussing the Union or union organizationalactivitieswith any employee, other than a member of management, other than therecitation of his conversation with Larry Holbrook, set forth above.That the ostensible conversation related by Holbrook and Duff involved a singleconversation is clear from the record.General Counsel does not otherwise contend.The alleged conversation is alleged to have taken place in the presence of four em-ployees, two of whom, Robert Pfieffer and Farmer Duff, were not called as witnessesThere are substantial discrepancies between the testimony of Holbrook and AlfredDuff as to the time of the alleged conversation; as to whether Farmer Duff was orwas not present; as to whether a discussion of production preceded or followed adiscussion of the Union; and as to whether Tupps' alleged statements about theUnion resulted from a question by an employee (Holbrook's version), or wasinitiated by Tupps with no question having been directed by any employee (Duff'sversion).Holbrook recalled the conversation as occurring as he was washing uppreparatory to eating supper about 7:30 p.m.; Duff was equally certain that the con-versation took place at 9 p.m. after the supper break and while they were engagedat work?2 General Counselurgesthat Tupps did not deny specifically the statement attributedto him, "If the Union got in, we would all be out of a job, etc."I disagree that hedenied that he ever discussed the Union or union organizational activities with anyemployee.True,he used the phrase "notthatI know of," however,a review of histestimony indicates a frequent use of thatphrase.Havingcarefully observed the witness,I do not deem the use of this phrase,by him, as evasiveness 566DECISIONSOF NATIONALLABOR RELATIONS BOARDI do not consider the conflicts in the testimony of Holbrook and Duff inconse-quential.Rather, they raise a substantial doubt of the probative value of the testi-mony of either.Two other alleged witnesses to the alleged conversation,presumablyavailable, who might have corroborated one version or the other,if true, were notcalled.In addition,the demeanor of Tupps was such as to cause me to credit hisdenials.A review of his testimony reflects his candor and his effort to be me-ticulously accurate.Accordingly,I find Tupps did not make the statements attributedto him by Calvin Holbrook and Alfred Duff, relative.to the loss of jobs or movingor closing of the plant.James L. Williams was employed by the Respondent from the middle of Apriluntil the last part of July 1959.He was a press operator on the second shift.Herelated an alleged conversation with Howard Landoll which occurred"sometime inJuly, I believe."His testimony was "I asked Howard what the benefits of the Unionwere.Howard said that before Mr. Faulhaber would allow a union to come intothe factory there, he would either move the plant or would shut down.Howardalso stated that if the Union was to get in to the shop, each man would have aspecific job to do and that if he was running a machine and it broke down, it wasa major breakdown and would take all day to repair it, he would be sent home with-out pay."He was uncertain if the conversation took place early in July or late inJuly and could not relate it to the time of his layoff,he did not know what time ofthe day it took place,except it was during the second shift.He was uncertain if itwas before or after- he had taken his break to eat.He related that the conversationtook place at his machine but acknowledged that it was not a normal thing for thesupervisor to interrupt his operation to hold a conversation.He was uncertain howthe conversation began and did not recall what if anything was discussed previous tothe conversation stated.He acknowledged he could recall nothing other than thequoted conversation.3Howard Landoll,acknowledged having a conversation with James Williams duringthe night shift, in July, while night superintendent.His version of the conversationwas, "Well, Red asked me what I thought of the Union,and I just told him I didn'tknow nothing about it and I just told him the benefits of the Company,and that wasit."He denied having advised Williams that before Faulhaber would let the Unioninto the plant he would move or shut down.He also denied making any statementto any employee to the effect that if the Union were successful in its organization ofthe employees,the Company would shut down or move the plant. He was askedif he made any statement to the effect that the Union wouldinsist on rigid job de-scriptions,and responded,"No, I said maybe,I didn'tmake no specific statements, Ijust said,maybe,I don'tknow."On cross-examination Landoll became confusedand vague.I find it appropriate to note Respondent's characterization of JamesWilliams'testimony as "so vague and uncertain as to any of the details of the alleged con-versation that his credibility must be seriously questioned"The same observationwould attach equally to the testimony of Howard Landoll, if anything to only aslightly lesser degree.The Board has found that where testimony is vague and in-conclusive,and unsupported by any corroborative evidence, there is no sufficient basisfor finding a violation of the Act.4I, therefore, find an absence of the requisiteproof that Landoll made the statement relative to the removal or closing of the plant.In so finding, I am not unmindful of the fact that Landoll acknowledged that he didhave a conversation with Williams,however, he denied having uttered the allegedthreat.'The burden of proof is upon General Counsel to show by substantial evidenceof probative value the occurrence of the conduct alleged.Such proof is not presentin the form of credible testimony in this record.Accordingly,for the reasonsstated, I do not find the requisite preponderance of evidence essential to support theallegations that the enumerated threats were made by Robert Tupps and HowardLandoll.Iwill recommend dismissal of that portion of the complaint.C. SurveillanceMarcus Barnett has been employed by the Respondent for 6 years as a punch pressoperator,working on the first shift.He attended a meeting of the Union on July31 do not consider the testimony of Williams relative to a portion of a conversationbetween Mr. Faulhaber and some unidentified employees,he overheard,as constituting anadditional specification of interference,restraint,or coercionIt is not specified in thecomplaint,and was not fully litigatedAccordingly.I have not elaborated upon it'SeeHadley Manufacturing Corporation,108 NLRB 1641,1646, 1647. FAULHABER COMPANY56725, 1959, with some 10 or 15 other employees of the Respondent. The meeting washeld in the Teamsters union hall on State Street in Freemont, Ohio.He crediblytestified that as he left the union hall he stopped to talk with Wallace Wright andVern Lazar.They started east on State Street and noticed a car parked and a camerapointed toward them or toward the union hall.Those in the car seemed to noticethe three looking at them and hurriedly drove away.He could not identify theoccupants of the car, which was on the other side of Route 20 some 30 or 35 feetaway, but testified there were two people in the car and gave the license numbercarried by the car.Roland Faulhaber, executive vice president and general manager of Respondent,acknowledged moving pictures had been taken of people attending or leaving thisunion meeting.He acknowledged having advance knowledge of the meeting andthat he had a discussion with a Mr. Freeze of Mid-West Consultants, Inc., concerningthe same.Faulhaber testified that it was Freeze who suggested that moving picturesbe taken of people attending or leaving the union meeting, Faulhaber approved, andFreeze took the pictures.The pictures were subsequently exhibited to Faulhaber,Mr. Persons,identified as president of the Respondent also its parent company, anda Mr. Bechtel,a stranger to both companies.The filmran approximately 2 minutesand Faulhaber identified four employees of the Respondent but knew only MarcusBarnett by name.Faulhaber testified that Respondent had previously retained Mid-West Consultants,Inc., for the purpose of developing a house organ or factory newspaper for the em-ployees.He identified Freeze as a former general manager of the Medusa CementPlant at Bay Bridge, Ohio, in which capacity he ran the plant and negotiated laborcontractswith a labor union.Faulhaber testified that Freeze did not give anyspecific reason for the taking of the pictures but did say "it will give you a chanceto see who is attending the union meeting."Faulhaber had no prior experience withorganizational activities of a union and was relying on the experience of Mr. Freeze.Barnett acknowledged that he was never approached by any supervisor relative tohis attendance at the meeting, and that no one ever said anything to him about joiningthe Union or not joining the Union,or attending union meetings or not attendingunion meetings.He is stillemployedand has not-been threatened with possible lossof his job by reason of any union activity.No conflict appears in the related testimony, nevertheless, to avoid doubt, I creditboth witnesses on the testimony recited.There is no other evidence relating to surveillance, accordingly, to the extent thecomplaint alleges surveillance in any other form or at any other.time I will recom-mend that it be dismissed.In view of the admission of the Respondentthat it had advance knowledge of thetime and place of the union meeting and authorized the taking of the moving pic-tures apparently to provide Faulhaber with "a chance to see who is attending theunion meeting,"and the uncontradicted testimony of Marcus Barnett that the em-ployees of the Respondent were aware of the fact that their union activities werebeing observed,a prima faciecase of surveillance appears.The Board,in noting theexpress purpose of the Act is to protect the "exercise by workers of full freedom ofassociation,self-organization,and designation of representatives of their own choos-ing for the purpose of negotiating the terms and conditions of their employment orother mutual aid or protection," has held: In banning "interference" Congress clearlymeant to proscribe any employer activity which would tend to limit employees in theexercise of their statutory rights. Inherent in the very nature of the rights protectedby Section 7 is the concomitant right of privacy in their enjoyment-"full freedom"from employer intermeddling, intrusion, or even knowledge.Standard-Coosa-Thatcher Company,85 NLRB 1358, 1360.The Board found the taking of pictures of union organizers distributing leafletsto employees,by foremen,"for the purpose of ascertaining the identity of the unionorganizers with whom the Respondent would have to deal," constituted interference,restraint,and coercion.Tennessee Packers, Inc.,124 NLRB 1117.The Boardfound the taking of pictures of employees peacefully picketing constituted an actof surveillance,hence a violation of the Act.Radio Industries Inc.,101 NLRB 912.See alsoHudson Hosiery Company,109 NLRB 1410. If the taking of pictures ofunion organizers distributing leaflets to employees at the plant gate and employeespeacefully picketing adjacent to the plant constitutes an act of surveillance, afortiori,taking of pictures of employees attending a union meeting, in another city25 miles away,to give Respondent a memorial of who was attending the unionmeeting is surveillance.It does not avail the Respondent to attempt to show that its observation of itsemployees meeting did not result in any retaliatory action against those attending 568DECISIONS OF NATIONAL LABOR RELATIONS BOARD"even though there may be no testimony that the Respondent intended to coerceemployees and the record does not disclose that in fact employees were coerced, thetest of interference, restraint, and coercion does not turn on the employer's motive,on whether the coercion succeeded or failed, but rather on whether the employerengaged in conduct which it may reasonably be said tends to interfere with thefree exercise of the employees rights under the Act."N.L.R.B. v. Illinois ToolWorks,153 F. 2d 811 (C.A. 7).InN.L.R.B. v. Collins & Aikman Corp.,146 F. 2d 454 (C.A. 4), the court heldany real surveillance by the employer over union activities of employees, whetherfrankly open or carefully concealed, falls under the prohibitions of the Act .5Acontention similar to that made herein that there was no proof that any of theemployees were intimidated or coerced was considered by the Board in thePremierWorsted Mills,85 NLRB 985, 986. Therein the Board said: "Although the Re-spondent admits most of the acts of surveillance as found by the Trial Examiner, itcontends in its exceptions that there is no proof that any of its employees wereintimidated or coerced thereby, and that in such circumstances this conduct cannotbe found violative of Section 8(a)(1).There is no merit in this argument.TheBoard has held that secret surveillance interferes with, restrains, and coerces em-ployees in the exercise of their rights under Section 7 of the Act (citingVirginiaElectric and Power Company,44 NLRB 404).A fortiorithe type of surveillancepresented here, the existence of which is known to the employees, exerts a coerciveinfluence (citingSchramm and Schmieg Company,67NLRB 980;Raybestos-Manhattan, Inc., the Raybestos Division,80 NLRB 1208.)And as we have notedon many occasions, surveillance, like interrogation and similar conduct,is illegalwithout regard to whether it succeeds in its purpose."Respondent urges that an isolated incident of a technical violation of the Act isnot sufficient to sustain a cease-and-desist order.Respondent citesN.L.R.B. v. FallsCity Creamery Company,207 F. 2d 820 (CA. 8). The language of the court'sdecision unquestionably lends support to Respondent's contention, however, thefactual situation in that case is clearly distinguishable from the circumstances underconsideration herein.6 In fact, the court, in the cited case, stated:If there had been union hostility or there was evidence of planned espionage,the conduct of [Respondent] might constitute sufficient evidence to justifythe conclusion that it would have caused employees concern and interferedwith their freedom in engagingin unionactivities, as we have held [cited casesomitted].In the instant case "planned espionage" was acknowledged.Respondent also urges that the isolated incident of picture taking, done at thesuggestion of and in reliance on a labor relations consultant, hardly establishes apattern of antiunion activity.The defense of poor advice is rejected.There can be no question that such open surveillance of a union meeting wouldhave the natural effect or tendency of interfering with, restraining, and coercingemployees in the exercise of rights guaranteed by the Act, and therefore the intentionor motivation of Respondent in engaging in such conduct would be immaterial inview of such effect.?I find, for the reasons stated, that the Respondent by its surveillance of the unionmeeting, and of its employees while they were engaged in concerted activities forthe purpose of collective bargaining or other mutual aid and protection, on July 25,1959, interfered with, restrained, and coerced its employees in the exercise of theirrights guaranteed in Section 7 of the Act, thereby committing unfair labor practicesas defined in Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operation of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.6See casescited In the opinionG The other cases cited by Respondent relate to isolated statements, isolated commentsIn casual conversation with no showing they were authorized, innocuous statements and,Inquiries,etc, as distinguished from unquestionably authorized surveillance by takingmoving picturesAccordingly, I deem them neither pertinent nor germane7Th aRadioOfficers'Union of the Commercial Telegraphers Union, AFL v N.L R B ,347 US. 17. CORNING GLASS WORKSV.THE REMEDY569AlthoughIhave recommended dismissal of those portions of the complaintalleging thatRobert Tupps and Howard Landollthreatened employees, in themanner specified in the complaint,I have found that Respondent has engaged inunfairlaborpractices in violation of Section 8(a) (1) ofthe Act,I shall recommendthat it ceaseand desisttherefromand take certain affirmative action designed toeffectuate the policiesof the Act.It having beenfound thatsurveillance of the employees of Respondent attendinga union meeting interferedwith,restrained,and coerced employees,I recommendthat Respondent be ordered to cease and desist from in any like or related mannerinfringing upon rights guaranteed,to its employees by Section7 of the Act.Upon theforegoing findings of fact,and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpersof America,TeamstersLocal No.20, is a labor organization within themeaning of Section2(5) of the Act.3.By takingmoving pictures of employees attending or leaving a union meeting,the Companyhas engaged in surveillance and has thus interfered with,restrained,and coerced employees in the exercise of rights guaranteedby Section 7 of theAct, and hasthereby engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) ofthe Act.4.Respondent has not threatened its employees with loss of employment, shutdown of the plant,removal of the plant,or otherreprisalsbecause of their unionactivities,sympathies,affiliation,and membership.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Corning Glass WorksandAnthony Kabbaze.Case No. 1-CA-3046.November 3, 1960DECISION AND ORDEROn July 15, 1960, Trial Examiner James F. Foley issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,129 NLRB No. 69.